Citation Nr: 1748843	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  13-33 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to in-service herbicide exposure and/or in-service asbestos exposure.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Anderson, Counsel


INTRODUCTION

The Veteran had active military service from March 1965 to March 1967.  The Veteran died in July 2011.  The Appellant is the Veteran's surviving spouse.  

The Appellant's claim comes to the Board of Veterans' Appeals (Board) from a June 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The RO in Honolulu, Hawaii currently has jurisdiction over the appeal.  

In September 2014, the Veteran was afforded a Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.  

This claim was previously before the Board in January 2016, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran died in July 2011 from pulmonary fibrosis. 

2.  The evidence of record does not show that the Veteran served in the brown waters of Vietnam during his active duty service.  

3.  At the time of the Veteran's death, he was service connected for degenerative arthritis of the spine.  

4.  VA concedes that the Veteran was minimally exposed to asbestos during service.  

5.  A service-connected disability was neither the principal nor a contributory cause of the Veteran's death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1154, 1310, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant has claimed that she is entitled to service connection for the cause the Veteran's death.  The Veteran died on July [REDACTED], 2011.  The cause of death was pulmonary fibrosis.  Specifically, she has asserted two different theories of entitlement: (1) cause of death due herbicide exposure; or (2) cause of death due to asbestos exposure.  At the time of Veteran's death, he was service connected for a back disability.  Having carefully considered the claim in light of the evidence of record, the Board finds that service connection for the cause of the Veteran's death, to include as due to herbicide exposure or asbestos exposure is not warranted.  


The law provides that service connection may be established for the cause of a Veteran's death when a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

Accordingly, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established. 

The record reflects that at the time of his death, the Veteran was service-connected for a back disability.  However, the Veteran died from pulmonary fibrosis and the evidence does not suggest and the Appellant does not assert that this was related to his back disability.  Nevertheless, the Appellant may establish service connection for the cause of the Veteran's death, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  Combee v. Brown, 34 F. 3d. 1039 (Fed. Cir. 1994). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection in the context of this claim, once the death of the Veteran has been established, there must be medical evidence, or in certain circumstances, competent lay evidence of in-service occurrence or aggravation of a disease or injury leading to death within the regulatory scheme; and competent medical evidence of a nexus between an in-service injury or disease and death.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999) (both discussing the factors of service connection).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent (including Agent Orange), a veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307 (a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore ("brown water") and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 C.F.R.     §§ 3.307(a)(6)(iii). 

The evidence of record does not support the theory that the Veteran had active military service in the "brown waters" of Vietnam.  During the Veteran's active military service, he served on the U.S.S. Bridget from 12 April 1965 to 9 July 1966 and the U.S.S. Joseph Strauss from 1 August 1966 to 9 September 1966.  The Veteran received the National Defense Service Medal, the Vietnam Service Medal with a bronze star and the Republic of Vietnam Campaign Medal. 

The Veteran's military personnel records show that in July 1966, by authority of the SECNAV Notice 7220 of 28 December 1965, the Veteran's ship was designated eligible for hostile fire pay for the months of March and June 1966.  Further, the Veteran was eligible to wear the National Defense Service Medal and the Vietnam Service Medal for honorable active service and service in the contiguous waters adjacent to Vietnam.  

As a part of the development of the Appellant's claim, the Defense Personnel Records Information Retrieval System reviewed the 1966 command history and the February, March, and June 1966 deck logs for the U.S.S. Bridget (DE-1024).  This history revealed that the U.S.S. Bridget departed San Diego, California for a Western Pacific (WESTPAC) deployment on January 6, 1966.  The command history and deck longs also revealed that during the periods February 21 to March 26, 1966 and June 27 to mid-July 1966, the U.S.S. Bridget conducted operations on Yankee Station in the Gulf of Tonkin.  The command history further reveals that the U.S.S. Bridget returned to its homeport of San Diego, California on July 28, 1966, and did not deploy to the WESTPAC for the remainder of 1966.  The history and deck logs do not document that the ship docked, transited inland waters or that personnel stepped foot in the Republic of Vietnam.  

Given this, and in light of the service personnel records that fail to document any service in Vietnam, presumptive service connection for herbicide exposure is not warranted.  However, when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

In order for service connection to be granted on a direct basis, there would need to be evidence that links the Veteran's death from pulmonary fibrosis to an in service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury.  A review of the Veteran's service treatment records does not reveal complaints or treatment for a pulmonary condition.  On the Veteran's March 1967 Report of Medical Examination that was completed prior to separation from active duty notes that the Veteran was clinically normal with the exception of a septal deviation that was noted on his December 1963 enlistment examination.  

Further, a review of the Veteran's post service medical records do not reveal complaints or treatment of a pulmonary condition one year after service discharge, or for many decades after service discharge.  In April 2009, a pulmonary condition was not even listed as one of the Veteran's primary diagnosis.  In a letter submitted by his private physician, Dr. M.C., it was noted that the Veteran was diagnosed with hypertension, gout, hypercholesterolemia, hypertriglyceridemia, and low backache.  

Regarding the Appellant's assertion that Veteran's death was due to in-service asbestos exposure, the VA has conceded minimal exposure as related to the Veteran's service in accordance with MR21-IMR (IV)(ii)(2)(C)(9)(f), as the Veteran's military occupational specialty was Seaman.  As such, a medical opinion was requested to determine a nexus or link between his conceded asbestos exposure in-service and his cause of death.  

In June 2017, a medical opinion was obtained by a VA examiner regarding the cause of the Veteran's death.  Specifically, the examiner was asked to opine on whether it was at least as likely as not that the Veteran's death was substantially and/or materially caused by, related to, or a result of in-service asbestos exposure.  

The examiner opined that it was less likely than not that the Veteran's cause of death, pulmonary fibrosis, was incurred in or caused by his active military service.  The examiner based this opinion on the fact that although exposure to asbestos has been conceded during service, the Veteran's medical records including objective imaging of the lungs by chest x-ray and chest computed tomography (CT) scan are unremarkable for asbestos related finding.  The examiner explained that pulmonary fibrosis in this context, with no asbestos related findings, is most likely unrelated to a history of prior asbestos exposure.  The examiner noted that, in contrast, one of the leading causes of pulmonary fibrosis is cigarette smoking consistent with the Veteran's long history of cigarette smoking until he quit in the 1990's.  As such, the examiner concluded that the Veteran's pulmonary fibrosis is most likely a result of the Veteran's history of cigarette smoking and less likely than not a result of the Veteran's conceded minimal exposure to asbestos in service.  There is no contrary probative opinion of record.

Further, there is no evidence in the Veteran's post-service records that diagnose the Veteran with pulmonary fibrosis or a chronic pulmonary disability within one year of service discharge.  Nor is there any evidence of record linking the Veteran's pulmonary fibrosis to an event or incident in service.  

The only evidence suggesting a link to service is the Appellant's and Veteran's own statements.  While the Appellant and the Veteran are certainly competent to describe the Veteran's symptoms, they are not competent to render such an opinion as to the cause of a pulmonary fibrosis as the evidence does not demonstrate that neither of them possesses the ability, knowledge, or experience to provide such an opinion in this case.  Unlike some disorders, the etiology of pulmonary disabilities goes beyond a simple and immediately observable cause-and-effect relationship and would require review and interpretation of clinical tests and knowledge of the workings of the lungs which affect it.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."). 

In light of the foregoing, the Board concludes that service connection for pulmonary fibrosis on the basis of herbicide exposure presumption, chronicity, continuity of symptomatology, compensable manifestations within one year of separation from service, or nexus to some incident in service.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death and the benefit of the doubt rule does not apply.  38 U.C.S.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53(1990). 

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through notice letters that fully addressed all notice elements.  These letters informed the Appellant of what evidence was required to substantiate his claim on both a direct and presumptive basis and of the Veteran's and VA's respective duties for obtaining evidence.  The Appellant was requested to submit any evidence in her possession and has been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).
  
Service treatment and personnel records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Appellant in locating additional records has been satisfied.  See 38 U.S.C.A.              § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2016).  

A medical opinion was obtained in June 2017, which is adequate for the purposes of determining service connection as it involved a review of the Veteran's pertinent medical history and provided an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In addition, the Board notes that neither the Appellant nor her representative have argued that the opinion as to the claim for service connection for the Veteran's cause of death is inadequate. See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met. 


In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


